Case 2:85-cv-04544-DMG-AGR Document 989 Filed 09/17/20 Page 1 of 1 Page ID #:41349




                       UNITED STATES COURT OF APPEALS                        FILED
                               FOR THE NINTH CIRCUIT                          SEP 17 2020
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
   JENNY LISETTE FLORES,                            No.   20-55951

                   Plaintiff-Appellee,              D.C. No.
                                                    2:85-cv-04544-DMG-AGR
     v.                                             Central District of California,
                                                    Los Angeles
   WILLIAM P. BARR, Attorney General;
   CHAD F. WOLF; U.S. DEPARTMENT OF                 ORDER
   HOMELAND SECURITY; U.S.
   IMMIGRATION AND CUSTOMS
   ENFORCEMENT; U.S. CUSTOMS AND
   BORDER PROTECTION,

                   Defendants-Appellants.

   Before: W. FLETCHER, BERZON, and M. SMITH, Circuit Judges.

          It appears to the court that mediation may be appropriate in this case. The

   case is referred to the court’s Mediation Unit to explore a possible resolution

   through mediation. The Circuit Mediator shall contact counsel and shall inform the

   court within ten days whether the parties wish to attempt mediation. If the parties

   agree to pursue mediation, the Circuit Mediator shall provide a status report to the

   panel within sixty days following the notification to the panel that the parties wish

   to pursue mediation.

          IT IS SO ORDERED.
